Dear Ms. Freeman,
You ask this office to determine whether you may serve as a full-time appointed Assistant District Attorney and also serve as a part-time or full-time City Prosecutor.
Of relevance to this discussion is the following provision of the Louisiana Dual Officeholding and Dual Employment Law, specifically, R.S.42:63(E):
  No person holding a full-time appointive office or full-time employment in the government of this state or a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the State of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
For purposes of the dual officeholding provisions of R.S. 42:61-66, "full-time" is defined as "the period of time which a person normally works or is expected to work in a appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work."  R.S. 42:62A(4). Further, "part-time means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full-time". R.S. 42:62A(5).
Thus, a full-time assistant district attorney may hold a part-time position as city prosecutor, but may not hold two full-time positions simultaneously.
Should you have any further questions, please contact this office.
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams